DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A complete action on the merits of pending claims 1-16 appears herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,172,984 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain overlapping subject matter with minor changes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. (hereinafter “Govari209”) (US 2017/0209209 A1) in view of Woloszko et al. (hereinafter “Woloszko”) (US 2017/0143401 A1) in view of Govari et al. (hereinafter “Govari208”) (US 2017/0209208 A1).
Regarding claim 1, Govari209 teaches a method of ablation including: 
inserting a catheter into a subject, the catheter having an ablation electrode configured for tissue contact; (Page 3, Par. [0078])
performing an ablation session on the tissue for a predetermined total duration of time, including: (Claim 1: terminating the ablation after a total time for the ablation between 10-20 seconds)
applying radiofrequency (RF) power via the electrode within a range of about 75W - 95W that induces resistive heating for a first duration to form a lesion having a first depth; (Claim 1: selecting a first maximum radiofrequency (RF) power to be delivered by an electrode within a range of 70 W-100 W)
reapplying RF power via the electrode to the lesion for a third duration to increase lesion to a second depth. (Claim 1: selecting and applying a second power between 20-60W after the first power)
Govari209, as applied to claim 1 above, is silent regarding suspending application of RF power to the electrode for a second duration; and that the second round of RF energy application occurs within a range of about 75W-95W.
Woloszko, in a similar field of endeavor, teaches that upon determination that a temperature threshold has been exceeded, energy delivery is paused for a period between 0.5-5 seconds and a user is alerted that the temperature has exceeded the threshold. (Page 2, Par. [0009])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Govari209, as applied to claim 1 above, to incorporate the teachings of Woloszko, and temporarily pause energy delivery for a period between 0.5-5 seconds upon determining that a maximum temperature threshold has been reached/exceeded. Doing so would increase the safety of the procedure, and provide the tissue/device time to cool to a safe temperature below the maximum temperature threshold before continuing ablation.
The combination of Govari209/Woloszko, as applied to claim 1 above, is silent regarding the second round of RF energy application occurring within a range of about 75W-95W.
Govari208, in a similar field of endeavor, teaches that delivering more watts of power allows for the electrode to be activated and the treatment to be completed in a smaller period of time. (Page 1, Par. [0007])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Govari209/Woloszko, as applied to claim 1 above, to incorporate the teachings of Govari208, and configure the second power to also be within the 70W-100W range taught by Govari209. Doing so would result in a lower total ablation time as the second power would not have to be applied for as long, as suggested by Govari208. (Page 1, Par. [0007]) Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2, the combination of Govari209/Woloszko/Govari208, as applied to claim 1 above, teaches the first duration is about 4 seconds. (Govari209: Claim 1: switching to the second power after a predetermined time between 3 and 6 seconds; Absent a statement of criticality, the range of 3-6 seconds is interpreted to read on the claimed 4 second duration.)
Regarding claims 3-5, the combination of Govari209/Woloszko/Govari208, as applied to claim 1 above, teaches the second duration is no greater than about 10 seconds; the second duration is about 4 seconds; and the second duration is about 5 seconds. (Woloszko: Page 2, Par. [0009]: Energy delivery is paused for a period between 0.5-5 seconds – it is implicit that this feature be present in the Govari209/Woloszko/Govari208 combination based on the rejection to claim 1 above.)
Regarding claim 6, the combination of Govari209/Woloszko/Govari208, as applied to claim 1 above, teaches the third duration is about 4 seconds. (Govari209: Claim 1: The total ablation time can be 10s; In this case, the second power would be applied for a duration of 4 seconds if the first power is applied for the maximum 6 seconds.)
Regarding claims 7-8, the combination of Govari209/Woloszko/Govari208, as applied to claim 1 above, teaches the total duration is less than about 18 seconds; and that the total duration is less than about 13 seconds. (Govari209: Claim 1: The total ablation time is between 10-20 seconds; Absent a statement of criticality, the total ablation time range of 10-20 seconds is interpreted to read on the claimed durations of 18 seconds and 13 seconds.)
Regarding claim 9, the combination of Govari209/Woloszko/Govari208, as applied to claim 1 above, teaches the first depth is about 3.5 mm. (Govari209: Page 1, Par. [0019]-[0020]: The operating parameters used prior to changing the delivered power to the second power would create a lesion having a depth between 1-3 mm. Absent a statement of criticality, the 1-3 mm range is interpreted to read on the claimed about 3.5 mm depth.)
Additionally, looking to applicant’s specification, it appears that the lesion depth is merely a result of applying RF power at a predetermined number of Watts or Joules for a predetermined time. Given that the claimed number of watts, joules, and seconds are within the respective ranges of watts, joules, and seconds taught by Govari209 and absent a statement of criticality, one of ordinary skill in the art would be expected to achieve the claimed lesion depth of 3.5 mm by using the ranges of watts, joules, and seconds taught by Govari209.
Regarding claim 10, the combination of Govari209/Woloszko/Govari208, as applied to claim 1 above, teaches the second depth is about 4.5 mm. (Govari209: Page 1, Par. [0020]: a final lesion depth between 4 and 5 mm is achieved.)
Regarding claim 15, Govari209 teaches a method of ablation comprising: 
inserting a catheter into a subject, the catheter having an ablation electrode configured for tissue contact; (Page 3, Par. [0078])
performing an ablation session on the tissue for a predetermined total duration of time, including: (Claim 1: terminating the ablation after a total time for the ablation between 10-20 seconds)
applying radiofrequency (RF) power of about 360 joules via the electrode for a first duration of about 4 seconds (Claim 1: RF power is delivered by an electrode within a range of 70-100W for a predefined time between 3-6 seconds; 1 joule = 1 Watt second. Therefore, outputting 70-100W for 3-6 seconds would produce 210-600 watt-seconds or 210-600 joules.) to form a lesion having a first depth of about 3.5 mm; (Page 1, Par. [0019]-[0020]: The operating parameters used prior to changing the delivered power to the second power would create a lesion having a depth between 1-3 mm. Absent a statement of criticality, the 1-3 mm range is interpreted to read on the claimed about 3.5 mm depth.)
reapplying RF power via the electrode to the lesion (Claim 1: selecting and applying a second power between 20-60W after the first power) for a third duration of about 4 seconds (Claim 1: The second power is delivered for a duration between 4 and 17 seconds. (total time – first power duration)) to increase lesion to a second depth of about 4.5 mm. (Page 1, Par. [0020]: a final lesion depth between 4 and 5 mm is achieved.)
Govari209, as applied to claim 15 above, is silent regarding suspending application of RF power to the electrode for a second duration no greater than about 10 seconds; and the reapplying RF power comprises applying 360 joules to the lesion.
Woloszko, in a similar field of endeavor, teaches that upon determination that a temperature threshold has been exceeded, energy delivery is paused for a period between 0.5-5 seconds and a user is alerted that the temperature has exceeded the threshold. (Page 2, Par. [0009])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Govari209, as applied to claim 15 above, to incorporate the teachings of Woloszko, and temporarily pause energy delivery for a period between 0.5-5 seconds upon determining that a maximum temperature threshold has been reached/exceeded. Doing so would increase the safety of the procedure, and provide the tissue/device time to cool to a safe temperature below the maximum temperature threshold before continuing ablation.
The combination of Govari209/Woloszko, as applied to claim 15 above, is silent regarding the reapplying RF power comprises applying 360 joules to the lesion.
Govari208, in a similar field of endeavor, teaches that delivering more watts of power allows for the electrode to be activated and the treatment to be completed in a smaller period of time. (Page 1, Par. [0007])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Govari209/Woloszko, as applied to claim 15 above, to incorporate the teachings of Govari208, and configure the second power to also be within the 70W-100W range taught by Govari209. Doing so would result in a lower total ablation time as the second power would not have to be applied for as long, as suggested by Govari208. (Page 1, Par. [0007]) Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In this combination, applying the 70W-100W range over a time period of 4-17 seconds in the second power duration of Govari209 (claim 1) would result in applying 280-1700 watt-seconds, or 280-1700 joules, which encompasses the claimed 360 joules. (1 joule = 1 watt-second)
Claims 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Govari209 (US 2017/0209209 A1) in view of Govari208 (US 2017/0209208 A1) in view of Harlev et al. (hereinafter “Harlev”) (US 2017/0312025 A1).
Regarding claim 11, Govari209 teaches a method of ablation comprising: 
inserting a catheter into a subject, the catheter having an ablation electrode configured for tissue contact; (Page 3, Par. [0078])
performing an ablation session on the tissue for a predetermined total duration of time, including: (Claim 1: terminating the ablation after a total time for the ablation between 10-20 seconds)
applying resistive heating by radiofrequency (RF) power via the electrode within a range of about 75W - 95W for a first duration to form a lesion with a depth (Claim 1: selecting a first maximum radiofrequency (RF) power to be delivered by an electrode within a range of 70 W-100 W) of about 3.5 mm; (Page 1, Par. [0019]-[0020]: The operating parameters used prior to changing the delivered power to the second power would create a lesion having a depth between 1-3 mm. Absent a statement of criticality, the 1-3 mm range is interpreted to read on the claimed about 3.5 mm depth.)
while the tissue surrounding the lesion remains heated by conduction from the lesion, reapplying resistive heating by RF power via the electrode for a third duration to the lesion to increase depth of the lesion (Claim 1: selecting and applying a second power between 20-60W after the first power) to about 4.5 mm. (Page 1, Par. [0020]: a final lesion depth between 4 and 5 mm is achieved.)
Additionally, looking to applicant’s specification, it appears that the lesion depth is merely a result of applying RF power at a predetermined number of Watts or Joules for a predetermined time. Given that the claimed number of watts, joules, and seconds are within the respective ranges of watts, joules, and seconds taught by Govari209 and absent a statement of criticality, one of ordinary skill in the art would be expected to achieve the claimed lesion depth of 3.5 mm by using the ranges of watts, joules, and seconds taught by Govari209.
Govari209, as applied to claim 11 above, is silent regarding suspending application of RF power to the electrode for a second duration to allow tissue surrounding the lesion to heat by conduction from the lesion; and the reapplied RF energy occurring within a range of about 75W-95W.
Govari208, in a similar field of endeavor, teaches that delivering more watts of power allows for the electrode to be activated and the treatment to be completed in a smaller period of time. (Page 1, Par. [0007])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Govari209, as applied to claim 11 above, to incorporate the teachings of Govari208, and configure the reapplied RF power to also be within the 70W-100W range taught by Govari209. Doing so would result in a lower total ablation time as the second power would not have to be applied for as long, as suggested by Govari208. (Page 1, Par. [0007]) Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The combination of Govari209/Govari208, as applied to claim 11 above, is silent regarding suspending application of RF power to the electrode for a second duration to allow tissue surrounding the lesion to heat by conduction from the lesion;
Harlev, in a similar field of endeavor, teaches that applying pulsed RF energy to tissue produces lesion sizes larger than those produced by non-pulsed RF energy of the same amplitude. (Page 22, [0249])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Govari209/Govari208, as applied to claim 11 above, to incorporate the teachings of Harlev, and use pulsed RF energy. Doing so would allow for larger lesion sizes to be safely created, as suggested in Harlev. (Page 1, Par. [0004])
In this combination, in order to pulse the RF energy, energy delivery would have to be temporarily suspended for a duration. The treated tissue would not immediately cool below a temperature sufficient to heat surrounding tissue contacting the lesion via conduction.
Regarding claim 12, Govari209 teaches a method of ablation comprising:
inserting a catheter into a subject, the catheter having an ablation electrode configured for tissue contact; (Page 3, Par. [0078])
performing an ablation session on the tissue for a predetermined total duration of time of less than about 13 seconds, including: (Claim 1: terminating the ablation after a total time for the ablation between 10-20 seconds)
applying radiofrequency (RF) power to induce resistive heating via the electrode within a range of about 75W - 95W (Claim 1: selecting a first maximum radiofrequency (RF) power to be delivered by an electrode within a range of 70 W-100 W) for about 4 seconds to form a lesion; (Claim 1: switching to the second power after a predefined time between 3 s and 6 s)
while the tissue surrounding the lesion remains heated by conduction from the lesion, reapplying RF power to induce resistive heating via the electrode to the lesion (Claim 1: selecting and applying a second power between 20-60W after the first power) for about 4 seconds to increase depth of the lesion. (Claim 1: The second power is delivered for a duration between 4 and 17 seconds. (total time – first power duration))
Govari209, as applied to claim 12 above, is silent regarding suspending application of RF power to the electrode for no greater than about 5 seconds to allow tissue surrounding the lesion to heat by conduction from the lesion; and the reapplied RF energy occurring within a range of about 75W-95W.
Govari208, in a similar field of endeavor, teaches that delivering more watts of power allows for the electrode to be activated and the treatment to be completed in a smaller period of time. (Page 1, Par. [0007])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Govari209, as applied to claim 12 above, to incorporate the teachings of Govari208, and configure the reapplied RF power to also be within the 70W-100W range taught by Govari209. Doing so would result in a lower total ablation time as the second power would not have to be applied for as long, as suggested by Govari208. (Page 1, Par. [0007]) Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The combination of Govari209/Govari208, as applied to claim 12 above, is silent regarding suspending application of RF power to the electrode for no greater than about 5 seconds to allow tissue surrounding the lesion to heat by conduction from the lesion.
Harlev, in a similar field of endeavor, teaches that applying pulsed RF energy to tissue produces lesion sizes larger than those produced by non-pulsed RF energy of the same amplitude. (Page 22, [0249])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Govari209/Govari208, as applied to claim 12 above, to incorporate the teachings of Harlev, and use pulsed RF energy. Doing so would allow for larger lesion sizes to be safely created, as suggested in Harlev. (Page 1, Par. [0004])
In this combination, in order to pulse the RF energy, energy delivery would have to be temporarily suspended for a duration. The treated tissue would not immediately cool below a temperature sufficient to heat surrounding tissue contacting the lesion via conduction.
The combination of Govari209/Govari208/Harlev, as applied to claim 12 above, is silent regarding the suspension of the RF power occurring for a time period no greater than 5 seconds.
However, absent a statement of criticality, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Govari209/Govari208/Harlev, as applied to claim 12 above, to configure the duration of the suspension of RF power to be a time period no greater than 5 seconds. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 16, Govari209 teaches a method of ablation comprising: 
inserting a catheter into a subject, the catheter having an ablation electrode configured for tissue contact; (Page 3, Par. [0078])
performing an ablation session on the tissue for a predetermined total duration of time, including: (Claim 1: terminating the ablation after a total time for the ablation between 10-20 seconds)
applying radiofrequency (RF) power of about 360 joules via the electrode to form a lesion by resistive heating (Claim 1: RF power is delivered by an electrode within a range of 70-100W for a predefined time between 3-6 seconds; 1 joule = 1 Watt second. Therefore, outputting 70-100W for 3-6 seconds would produce 210-600 watt-seconds or 210-600 joules.) having a first depth of about 3.5 mm; (Page 1, Par. [0019]-[0020]: The operating parameters used prior to changing the delivered power to the second power would create a lesion having a depth between 1-3 mm. Absent a statement of criticality, the 1-3 mm range is interpreted to read on the claimed about 3.5 mm depth.)
while the surrounding tissue contains conductive heating from the lesion, reapplying RF power via the electrode to the lesion by resistive heating to a second depth of about 4.5 mm. (Claim 1: selecting and applying a second power after the first power; Page 1, Par. [0020]: a final lesion depth between 4 and 5 mm is achieved.)
Govari209, as applied to claim 16 above, is silent regarding suspending application of RF power to the electrode for a second duration to allow the lesion to heat surrounding tissue by conductive heating; and that the reapplied of RF power is about 360 joules.
Govari208, in a similar field of endeavor, teaches that delivering more watts of power allows for the electrode to be activated and the treatment to be completed in a smaller period of time. (Page 1, Par. [0007])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Govari209, as applied to claim 16 above, to incorporate the teachings of Govari208, and configure the reapplied RF power to also be within the 70W-100W range taught by Govari209. Doing so would result in a lower total ablation time as the second power would not have to be applied for as long, as suggested by Govari208. (Page 1, Par. [0007]) Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In this combination, applying the 70W-100W range over a time period of 4-17 seconds in the second power duration as taught by Govari209 (claim 1) would result in applying 280-1700 watt-seconds, or 280-1700 joules which encompasses the claimed 360 joules.
The combination of Govari209/Govari208, as applied to claim 16 above, is silent regarding suspending application of RF power to the electrode for a second duration to allow the lesion to heat surrounding tissue by conductive heating;
Harlev, in a similar field of endeavor, teaches that applying pulsed RF energy to tissue produces lesion sizes larger than those produced by non-pulsed RF energy of the same amplitude. (Page 22, [0249])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Govari209/Govari208, as applied to claim 16 above, to incorporate the teachings of Harlev, and use pulsed RF energy. Doing so would allow for larger lesion sizes to be safely created, as suggested in Harlev. (Page 1, Par. [0004])
In this combination, in order to pulse the RF energy, energy delivery would have to be temporarily suspended for a duration. The treated tissue would not immediately cool below a temperature sufficient to heat surrounding tissue contacting the lesion via conduction.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Govari209 (US 2017/0209209 A1) in view of Harlev (US 2017/0312025 A1).
Regarding claim 13, Govari209 teaches a method of ablation comprising: 
inserting a catheter into a subject, the catheter having an ablation electrode configured for tissue contact; (Page 3, Par. [0078])
performing an ablation session on the tissue for a predetermined total duration of time of less than about 13 seconds, including: (Claim 1: terminating the ablation after a total time for the ablation between 10-20 seconds)
applying radiofrequency (RF) power by resistive heating via the electrode to form a lesion having a depth of about 3.5 mm; (Page 1, Par. [0019]-[0020]: The operating parameters used prior to changing the delivered power to the second power would create a lesion having a depth between 1-3 mm. Absent a statement of criticality, the 1-3 mm range is interpreted to read on the claimed about 3.5 mm depth.)
while the tissue surrounding the lesion remains heated by conduction from the lesion, reapplying RF power by resistive heating via the electrode to increase depth of the lesion to about 4.5mm. (Claim 1: selecting and applying a second power after the first power; Page 1, Par. [0020]: a final lesion depth between 4 and 5 mm is achieved.)
Govari209, as applied to claim 13 above, is silent regarding suspending application of RF power to the electrode to allow tissue surrounding the lesion to heat by conduction from the lesion.
Harlev, in a similar field of endeavor, teaches that applying pulsed RF energy to tissue produces lesion sizes larger than those produced by non-pulsed RF energy of the same amplitude. (Page 22, [0249])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Govari209, as applied to claim 13 above, to incorporate the teachings of Harlev, and use pulsed RF energy. Doing so would allow for larger lesion sizes to be safely created, as suggested in Harlev. (Page 1, Par. [0004])
In this combination, in order to pulse the RF energy, energy delivery would have to be temporarily suspended for a duration. The treated tissue would not immediately cool below a temperature sufficient to heat surrounding tissue contacting the lesion via conduction.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Govari209 (US 2017/0209209 A1) in view of Harlev (US 2017/0312025 A1), as applied to claim 13 above, and further in view of Govari208 (US 2017/0209208 A1).
Regarding claim 14, the combination of Govari209/Harlev, as applied to claim 13 above, teaches at least the first RF power is about 90W. (Claim 1: selecting a first maximum radiofrequency (RF) power to be delivered by an electrode within a range of 70 W-100 W)
The combination of Govari209/Harlev, as applied to claim 13 above, is silent regarding the reapplication of RF power also being about 90W.
Govari208, in a similar field of endeavor, teaches that delivering more watts of power allows for the electrode to be activated and the treatment to be completed in a smaller period of time. (Page 1, Par. [0007])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Govari209, as applied to claim 13 above, to incorporate the teachings of Govari208, and configure the reapplied RF power to also be within the 70W-100W range taught by Govari209. Doing so would result in a lower total ablation time as the second power would not have to be applied for as long, as suggested by Govari208. (Page 1, Par. [0007]) Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794